COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:       Adriana Tamez v. The State of Texas

Appellate case number:     01-14-00814-CR

Trial court case number: 1404499

Trial court:               174th District Court of Harris County

        August 25, 2014, appellant, Adriana Tamez, was convicted of the felony offense of
burglary of habitation with intent to commit theft. Appellant, acting pro se, filed her notice of
appeal on September 23, 2014. See TEX. R. APP. P. 26.2. The record was due on October 24,
2014. See TEX. R. APP. P. 35.2(a). The clerk’s record was filed on October 22, 2014 and the
reporter’s record has not been filed. On November 5, 2014, the court reporter responsible for
preparing the record in this appeal informed the Court that appellant had not requested
preparation of the record or had not made arrangements to pay for the reporter’s record.
       Although appellant was represented by appointed counsel in the trial court, counsel did
not sign the notice of appeal for appellant (who signed the notice herself), thereby suggesting
that counsel does not intend to represent appellant on appeal. Nevertheless, appointed counsel
continues to represent appellant because counsel has not been discharged by the trial court and
the appeal has not been exhausted. See TEX. CODE CRIM. PROC. ANN. art. 26.04(j)(2) (West
Supp. 2014) (providing that appointed counsel shall “represent the defendant until charges are
dismissed, the defendant is acquitted, appeals are exhausted, or the attorney is permitted or
ordered by the court to withdraw as counsel for the defendant after a finding of good cause is
entered on the record.”). Neither a motion to withdraw as counsel nor an order granting such
withdrawal appears in the record. Therefore, the record is unclear as to whom, if anyone,
represents appellant on appeal.
       Accordingly, we abate the appeal and remand the cause to the trial court to conduct a
hearing at which a representative of the Harris County District Attorney’s Office and appellant’s
appointed trial counsel, Steven Greenlee, shall be present. At the trial court’s discretion,
appellant may be present for the hearing in person or by closed-circuit video teleconferencing.

       We direct the trial court to:
           1) Determine whether appellant still wishes to pursue this appeal;
           2) Determine whether appellant’s appointed trial counsel, Steven Greenlee, intends
              to represent appellant on appeal; and, if not, whether to allow counsel to
              withdraw;
           3) Determine whether appellant is now indigent, and if appellant is indigent:
               a. appoint appellate counsel at no expense to appellant if appellant’s appointed
                  trial counsel is allowed to withdraw;
               b. order the court reporter to file the reporter’s record in this case within 25 days
                  of the date of this order, at no cost to appellant;
           4) If appellant is not indigent, admonish appellant regarding the dangers and
              disadvantages of self-representation, and:
              a. determine whether appellant is knowingly and intelligently waiving her right
                  to counsel and, if so, obtain a written waiver of the right to counsel; or,
              b. if appellant does not wish to proceed pro se, provide a deadline by which
                  appellant must hire an attorney;
           5) Enter written findings of fact, conclusions of law, and recommendations as to
              these issues, separate and apart from any docket sheet notations; and
           6) Make any other findings and recommendations the trial court deems appropriate.
See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), (f), 26.04 (West Supp. 2014); TEX. R.
APP. P. 38.8(b).
        The trial court shall have a court reporter record the hearing and file a supplemental
reporter’s record with this Court within 25 days of the date of this order. The trial court clerk is
directed to file a supplemental clerk’s record containing the trial court’s findings and
recommendations with this Court within 25 days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s
record and the supplemental reporter’s record of the hearing are filed in this Court. The court
coordinator of the trial court shall set a hearing date and notify the parties and the Clerk of this
Court of such date.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: November 18, 2014